Name: Commission Regulation (EC) NoÃ 1535/2005 of 22 September 2005 amending Regulation (EC) NoÃ 1063/2005 as regards the quantity covered by the standing invitation to tender for the export of common wheat held by the Czech intervention agency
 Type: Regulation
 Subject Matter: trade policy;  Europe;  trade;  international trade;  plant product
 Date Published: nan

 23.9.2005 EN Official Journal of the European Union L 247/3 COMMISSION REGULATION (EC) No 1535/2005 of 22 September 2005 amending Regulation (EC) No 1063/2005 as regards the quantity covered by the standing invitation to tender for the export of common wheat held by the Czech intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereal (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 1063/2005 (2) opened a standing invitation to tender for the export of 180 000 tonnes of common wheat held by the Czech intervention agency. (2) The Czech Republic has informed the Commission of its intervention agencys intention to increase by 95 911 tonnes the quantity put out to tender for export. In view of the quantities available and the market situation, the request made by the Czech Republic should be granted. (3) Regulation (EC) No 1063/2005 should therefore be amended. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EC) No 1063/2005 is replaced by the following: Article 2 The invitation to tender shall cover a maximum of 275 911 tonnes of common wheat for export to third countries with the exception of Albania, Bosnia and Herzegovina, Bulgaria, Croatia, the former Yugoslav Republic of Macedonia, Liechtenstein, Romania, Serbia and Montenegro (3) and Switzerland. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 174, 7.7.2005, p. 36. (3) Including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999.